Citation Nr: 9920078	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision by the Pittsburgh, Pennsylvania RO.  This case was 
before the Board in April 1997 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
left shoulder disability is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
left shoulder disability is not plausible.


CONCLUSION OF LAW

The appellant's claim of service connection for a left 
shoulder disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A February 1985 pre-enlistment examination report is negative 
for complaints or findings of a left shoulder disability.  
The veteran was found to be physically qualified for 
enlistment.  Treatment records dated in March 1991 note the 
veteran's complaints of left shoulder and hand pain.  The 
veteran indicated that he fell on his outstretched left hand.  
A September 1991 physical examination report notes no 
complaints or findings of a left shoulder disability.  
Service medical records dated in October and November 1991 
note that the veteran was seen with complaints of pain in his 
left hand radiating to his left shoulder.  A February 1992 
treatment record notes a diagnosis of left carpal tunnel 
syndrome.  X-rays revealed a normal left shoulder.  The 
veteran underwent carpal tunnel release in March 1992.  An 
April 1992 treatment record notes the veteran's complaints of 
left shoulder pain.  Examination revealed tenderness over the 
left scapula, no decreased strength and no muscular defects.  
Impression was myofascial pain.  May and June 1992 treatment 
records note an assessment of myofascial pain syndrome, rule-
out root impingement.  A July 1992 report of medical history 
notes the veteran's history of left shoulder pain secondary 
to carpal tunnel syndrome.  A July 1992 separation 
examination report notes no findings of a left shoulder 
disability.  Clinical evaluation of the upper extremities was 
normal.  The veteran was found to be physically qualified for 
separation.

By rating decision dated in February 1993, the RO granted 
service connection for postoperative left carpal tunnel 
syndrome, evaluated as 10 percent disabling.

The veteran testified during an October 1993 personal hearing 
that he fell and injured his left shoulder during his service 
in Korea.  He stated that his physicians have told him that 
"there is some lingering problem (in the left shoulder) as a 
result of (the) carpal tunnel syndrome . . . ."

A January 1994 VA examination report notes the veteran's 
complaints of left shoulder pain since carpal tunnel release 
was performed during service.  The veteran reported that the 
pain is worse after he eats, and the pain radiates down the 
left arm to the fingers.  The veteran further complained of 
paresthesia and weakness in the left upper extremity.  
Examination revealed no obvious or palpable swelling or edema 
about the left upper extremity.  Range of motion was full.  
Motor strength was 5/5.  Some decreased sensations to light 
touch and to pin prick were noted in the left upper 
extremity. The examiner stated that the cause of the 
veteran's pain was "unclear."  The examiner further stated 
that the veteran may have some mild impingement syndrome of 
his left shoulder that is causing radiation down the arm, but 
his medical history was not specific for this.  The examiner 
also opined that the veteran might have a chronic pain 
syndrome.

Following remand by the Board in April 1997, the veteran 
submitted a statement dated in May 1997.  The veteran stated 
that all his medical treatment has been at the VA Medical 
Center (VAMC) in Pittsburgh.

VA outpatient treatment records from the Pittsburgh VAMC 
dated from 1992 to 1994 note that the veteran was seen on 
several occasions with various complaints.  A November 1992 
x-ray report notes a normal left shoulder.  A January 1993 
treatment record notes the veteran's complaints of pain in 
the left side of the neck and left shoulder for six months.  
Upon examination, range of motion of the left shoulder was 
within normal limits.  Some discomfort and limitation of 
motion was noted in the left lateral movement of the neck.  
No atrophy of the muscles was observed.  Impression included 
residual carpal tunnel syndrome.

A December 1997 special VA orthopedic examination report 
notes the veteran's complaints of pain in the scapular area, 
which radiates down the left arm to the fingers and causes a 
global numbness and heaviness in the arm.  The veteran also 
complained of weakness and fatigability in the upper left 
half of the body.  The veteran's history of carpal tunnel 
surgery was also noted.  Examination revealed a completely 
normal left upper extremity except for the presence of a 
well-healed scar over the palmar aspect of the left hand 
consistent with carpal tunnel syndrome.  Range of motion for 
the left shoulder was normal, both actively and passively; 
the veteran had no pain on motion.  The veteran had 5/5 
strength against gravity.  Endurance was normal.  There was 
no effusion, edema, weakness, tenderness, redness, heat or 
guarding of movement in the left shoulder.  X-rays of the 
left shoulder revealed normal joint space and no presence of 
a soft tissue mass.  The shoulder was well reduced without 
evidence of arthritis.  Diagnosis was normal objective 
examination of the left shoulder and chest associated with 
subjective complaints of heaviness and pain radiating to the 
hand.  The examiner stated that the veteran's complaints

are probably not related to the 
[veteran's] service in the Army.  
Although an exact etiology for his 
subjective complaints of pain cannot be 
found.  I will say, however, that his 
physical examination and subjective 
complaints are not consistent with 
thoracic outlet syndrome and not 
consistent with cervical radiculopathy 
which could be etiologic factors.

Analysis

The veteran contends that he has a left shoulder disability 
that was incurred during service.  In the alternative, he 
contends that he has a left shoulder disability that is the 
result of his service-connected postoperative left carpal 
tunnel syndrome.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a left shoulder disability 
is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of Appeals for 
Veterans Claims noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § § 1110, 1131.  In addition, service 

connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

In the case at hand, no evidence has been submitted which 
tends to show that a chronic left shoulder disability was 
present in service or that the veteran presently has a left 
shoulder disability that is proximately due to or the result 
of the veteran's service-connected postoperative left carpal 
tunnel syndrome.  38 C.F.R. § 3.310(a).  Although the veteran 
has suggested that there is a relationship between a left 
shoulder disability and his service-connected postoperative 
left carpal tunnel syndrome, these assertions may not be 
considered probative evidence as to the etiology of any 
current disorder and are thus not competent medical evidence.  
When the question involves matters that require special 
experience or special knowledge, as medical causation, lay 
evidence is not capable of providing a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  The veteran says that 
he has a left shoulder disability related to service, but he 
has failed to submit competent medical evidence to support 
his allegations.  In addition, recent medical evidence, 
including a December 1997 VA examination report, is negative 
for a diagnosis of left shoulder disability.  Without 
competent medical evidence showing that the veteran presently 
experiences disability that has a nexus to service, his claim 
may not be considered well grounded and therefore must be 
denied on the present record.  Brammer, supra.


ORDER

The claim for entitlement to service connection for a left 
shoulder disability is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a gastrointestinal disorder.

In its April 1997 Remand, the Board instructed the RO to obtain 
records from a 1994 esophagogastroduodenoscopy, if such records 
existed.  The RO was also instructed to request up-to-date copies 
of records of any examination or treatment for a gastrointestinal 
disorder.  The Board also requested that the veteran be scheduled 
for a gastrointestinal examination in order to ascertain the 
nature and etiology of any current gastrointestinal disorder and 
the proper diagnosis thereof.  The examiner was to offer an 
opinion for the record as to whether it is at least as likely as 
not that any current gastrointestinal is related to the veteran's 
complaints noted during his military service.

In response to the Board's Remand, the RO obtained the 
aforementioned 1994 esophagogastroduodenoscopy report and VA 
outpatient treatment records dated from 1992 to 1994.  These 
treatment records include a 1994 diagnosis of gastritis.  The 
Board notes that although the veteran was scheduled for a 
gastrointestinal examination in February 1998, neither the report 
of examination nor a November 1998 addendum contain all the 
information specifically requested in the April 1997 Remand.  
Specifically, the February 1998 VA examination report contains a 
detailed recitation of the veteran's medical history and 
subjective complaints; however, it does not appear as though a 
thorough gastrointestinal examination was conducted at that time.  
No clinical findings were noted by the examiner.  The November 
1998 addendum notes the examiner's opinion that the veteran 
suffers from nonulcer dyspepsia rather than a significant 
gastrointestinal disorder, but the bases for this opinion were 
not reported for the record.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in an April 1997 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action.  

1.  The veteran should be scheduled for a 
VA gastrointestinal examination in order 
to ascertain the nature and etiology of 
his gastrointestinal disorder, if 
demonstrated.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should conduct a thorough 
gastrointestinal examination.  The 
examiner should then provide his/her 
opinion as to whether it is at least as 
likely as not that the veteran has a 
gastrointestinal disorder that is related 
to his period of military service.  Full 
supporting rationale should be provided 
to each opinion expressed.
 
2.  The RO should then review the claim.  
If it continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

